DETAILED ACTION
This action is pursuant to the claims filed on June 24, 2022. Currently, claims 1-24 are pending with claims 1, 15-16, and 22-23 amended. Below follows a complete final action on the merits of claims 1-24. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 24, 2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-24 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Chu et al (US PGPUB: 2010/0121319). 
Regarding independent claim 1, Chu discloses a medical device (Fig. 1A; abstract; [0058]) for treating tissue by applying a microwave energy from a transmission line (102) coupled to a power supply ([0055]), the medical device comprising: 
an antenna (104) comprising a radiating element (112; [0058]), a shaping element (114; [0058]) and a dielectric piece (116; [0059]); 
the shaping element being electrically grounded using to the power supply ([0135] refers to the shaping element 114 connected to the outer conductor of the cable 102); 
the dielectric piece extending along an axis of the antenna (as shown in Fig. 1A at least a portion of dielectric piece 116 extends along the axis of the antenna 104); and 
the radiating element having a first portion (annotated Fig. 1A “first portion”) and a second portion (annotated Fig. 1A “second portion”), and a middle portion (annotated Fig. 1A “middle portion”) therebetween which collectively form a working profile (see working profile in Fig. 1A; [0064]), the radiating element being flexible to have a delivery profile when constrained ([0063] discusses the antenna 104 as flexible and assuming a collapsed, undeployed configuration, interpreted as delivery profile) and to assume the working profile when unconstrained (Fig 1A and [0064] refer to the unconstrained deployed configuration), wherein the first portion and the second portion are located on the axis of the antenna (see Fig. 1A where a least a portion of the first and section portion are located on the axis of the antenna) and the middle portion is offset from the axis of the antenna (see Fig, 1A where at least a portion of the middle portion is offset from the axis), wherein the first portion and the second portion are spaced apart longitudinally along the axis of the antenna (see annotated Fig. 1A below (left) where the first and second portion are spaced apart (i.e. distributed) and positioned longitudinally along (i.e. beside) the axis of the antenna // or // see annotated Fig. 1A below (right) where the first and second portion are spaced apart (i.e. first portion positioned proximally second portion) longitudinally along the axis of the antenna);

    PNG
    media_image1.png
    597
    522
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    690
    603
    media_image2.png
    Greyscale
wherein application of microwave energy to the antenna generates a microwave field having a volumetric shape (at least abstract; [0023]; [0075]; Fig. 1D).

Regarding dependent claim 2, in view of claim 1, Chu further discloses where the working profile is planar ([0058] refers to the profile as planar).
Regarding dependent claim 3, in view of claim 1, Chu further discloses where the working profile is non-planar ([0058] refers to the profile as non-planar).
Regarding dependent claim 4, in view of the combination of claim 1, Chu further discloses wherein the first portion and second portion of the radiating element are linear (see annotated Fig. 1A which displays at least a portion of the first and second portions as linear).
Regarding dependent claim 5, in view of claim 1, Chu further discloses wherein the middle portion is non-linear (see annotated Fig. 1A which displays the middle portion of device as non-linear).
Regarding dependent claim 6, in view of claim 1, Chu further discloses wherein at least one region of the middle portion extends transversely relative to the axis (see annotated figure 1 where top right and left portions of the middle region extend transversely relative to the vertical axis).
Regarding dependent claim 7, in view of claim 6, Chu further discloses wherein a portion of the shaping element (112) is located adjacent to the radiating element (see Fig. 1 A), wherein a highest concentration of the microwave field is generated towards a distal portion of the antenna (Fig. 1D, 1I displays the highest concentration of energy toward the distal end).
Regarding dependent claim 8, in view of claim 6, Chu further discloses wherein at least one region of the middle portion extends perpendicular to the axis (See Fig. 1A where to region of middle portion extends perpendicular to vertical axis).
Regarding dependent claim 9, in view of claim 1, Chu further discloses wherein the radiating element extends from a first location on the dielectric piece (see annotated Fig. 1A where circle of top left of device represents the first location where radiating element 112 extends from dielectric).
Regarding dependent claim 10, in view of claim 7, Chu further discloses where the second portion of the radiating element extends from a second location on the dielectric piece (see annotated Fig. 1A where circle of bottom right of device represents the second location where radiating element 112 extends from dielectric).
Regarding dependent claim 11, in view of claim 1, Chu further discloses wherein the middle portion is mechanically coupled to the dielectric piece (see Fig. 1A which displays middle portion as mechanically couple to dielectric piece 116).
Regarding dependent claim 12, in view of claim 11, Chu further discloses wherein the middle portion is directly mechanically coupled to the dielectric piece (see direct mechanical connection in Fig. 1A).
Regarding dependent claim 14, in view of claim 1, Chu further discloses wherein the radiating element (112) is covered by at least a first dielectric covering (fig. 1 A displays at least a first dielectric covering 160 covering 112; [0065]).
Regarding dependent claim 15, in view of claim 14, Chu further discloses wherein a thickness of the first dielectric covering varies on the radiating element ([0065], [0068] discuss the varying or asymmetric thickness of the dielectric covering).
Regarding dependent claim 16, in view of the combination of claim 14, Chu further discloses wherein the first dielectric covering comprises a plurality of dielectric materials (Fig 1A: coverings 116, 160; [0065] refers to the dielectric layers on the antenna).
Regarding dependent claim 17, in view of claim 1, Chu further discloses wherein the shaping element comprises an electrically conductive material ([0026], [0074] refer to the shaping element 114 made from a conductive material). 
Regarding dependent claim 18, in view of claim 17, Chu further discloses wherein the shaping element is electrically connected to a shielding element of the transmission line ([0135] refers to the shaping element 114 as connected to a shielding element).

    PNG
    media_image3.png
    692
    567
    media_image3.png
    Greyscale
Regarding dependent claim 19, in view of claim 1, Chu further discloses wherein a bend angle by which the second portion is bent relative to the radiating element immediately proximal to the second portion is greater than ninety degrees (as seen in annotated Fig. 1A to the top portion of the second portion is bent at an angle that is greater than 90 degrees compared to the portion proximal to it; note the angle annotated in the figure).
Regarding dependent claim 20, in view of claim 1, Chu further discloses wherein a distal end of the radiating element points in a distal direction (Fig. 1A, 1K which displays distal end of 112 pointing in a distal direction).
Regarding dependent claim 21, in view of claim 1, Chu further discloses wherein the first portion and the second portion are parallel to each other (see annotated Fig. 1A which displays the first and second portions as parallel to each other).








[AltContent: textbox (160)]
    PNG
    media_image2.png
    690
    603
    media_image2.png
    Greyscale
Regarding independent claim 22, Chu discloses a medical device (Fig. 1A; abstract; [0058]) for treating tissue by applying a microwave energy from a transmission line (102) coupled to a power supply ([0055]), the medical device comprising: 
a transmission line (102) coupled to the power supply ([0055]); 
an antenna (104) comprising a radiating element (112; [0058]), a shaping element (114; [0058]) and a dielectric piece (116/160; [0059]); 
the shaping element being electrically grounded using to the power supply ([0135] refers to the shaping element 114 connected to the outer conductor of the cable 102); 
the dielectric piece extending along an axis of the antenna (as shown in Fig. 1A at least a portion of dielectric piece 116/160 extends along the vertical axis of the antenna 104); and 
the radiating element having a first end (annotated Fig. 1A above having a first end circled on left) and a second end (annotated Fig. 1A above having a second end circled on right), and a middle portion (annotated Fig. 1A “middle portion”) therebetween which collectively form a working profile (see working profile in Fig. 1A; [0064]), the radiating element being flexible to have a delivery profile when constrained ([0063] discusses the antenna 104 as flexible and assuming a collapsed, undeployed configuration, interpreted as delivery profile) and to assume the working profile when unconstrained (Fig 1A and [0064] refer to the unconstrained deployed configuration), wherein the first end and second end are positioned within the dielectric piece (see annotated Fig 1A above where at least a portion of the circled first and second end are positioned within the dielectric piece 116/160) and are offset along the axis of the antenna (see annotated Fig. 1A wherein at least a portion of the defined first and second end are offset from the vertical axis of the device and are extending in opposite directions), wherein the middle portion engages the dielectric piece along the axis of the antenna (see annotated Fig 1A below, e.g. the annotated square; as broadly claimed, the defined middle portion engages the dielectric piece 116 along (i.e. beside) at least a portion of the antenna axis); 
[AltContent: connector]
    PNG
    media_image4.png
    690
    603
    media_image4.png
    Greyscale
[AltContent: textbox (160)]wherein application of microwave energy to the antenna generates a microwave field having a volumetric shape (at least abstract; [0023]; [0075]; Fig. 1D).

Regarding independent claim 23, Chu discloses a method of delivering energy to tissue within a cavity (abstract; [0058]), the method comprising: 
inserting a microwave antenna (Fig 1A: 104) into the cavity ([0023]), the microwave antenna comprising a shaping element (114; [0058]), a dielectric piece (116/160), and a radiating element (112; [0058]) having a working configuration when unconstrained (Fig 1A and [0064] refer to the unconstrained deployed configuration), wherein a distal portion of the radiating element extends transversely to an axis of the microwave antenna through a distal portion of the dielectric piece (see annotated Fig. 1A above: as broadly claimed the distal portion is defined as the area of the device above the dotted line in the annotated figure, thus a portion of the radiating element 112 extends transversely to the horizontal axis of the device through a distal portion of dielectric piece 116/160); 
positioning the distal portion of the radiating element and the distal portion of the dielectric piece against a surface of the cavity ([0071], [0125] refers to placing the device, which includes the distal portion of the dielectric piece, at the surface of the target tissue; Fig. 5C), wherein the distal portion of the radiating element is configured to conform to a surface of the cavity before distorting the cavity ([0064] refers to the antenna 104 as acquiring the shape of the target tissue), and where a remainder of radiating element remains in the working configuration ([0087]; Fig. 5D); and 
applying energy to the microwave antenna through a transmission line (102) that is coupled to an energy source ([0055]), where during the application of energy, the shaping element shapes a microwave field of the radiating element to generate a volumetric microwave field (at least abstract; [0023]; [0075]; Fig. 1D) wherein a highest concentration of microwave energy is generated at a distal region of the antenna (Fig. 1D, 1I displays the highest concentration of energy toward the distal end).
Regarding dependent claim 24, in view of claim 24, Chu further discloses wherein the radiating element and the shaping element are configured to produce the microwave field that is wider at a distal area and narrower at a proximal area (Fig. 1A, 1G, 1D, 1I).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chu et al (US PGPUB: 2010/0121319) in view of Brannan (US PGPUG: 2014/0290830). 
Regarding dependent claim 13, in view of the combination of claim 11, Chu does not explicitly disclose where the dielectric piece has a stepped outer diameter.
However, Brannan discloses a similar microwave antenna (Fig. 1: 10) comprising a dielectric (Fig. 4A: 224) that has a stepped outer diameter ([0080]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the dielectric of Chu to incorporate the stepped diameter of Brannan. This configuration provides the benefit of improved electrical performance of the antenna ([0079]). 
Response to Arguments
Applicant's arguments filed June 24, 2022 with regards to the prior art rejections of claims 1, 22, and 23 have been fully considered, but are not persuasive. 
Regarding claim 1, Applicant argues Chu does not disclose the amended features of the first portion and second portion are located on the axis of the antenna and longitudinally spaced apart (Remarks, p. 10). Applicant simply says “these requirements are simply not met by US20100121319,” but does not provide any more specific reasoning (Remarks, p. 10). It appears Applicant is relying on specific features of Fig. 1A of the instant application, i.e. “a first portion of the radiating element 112 is positioned along the axis and diverts from the axis 168/dielectric material 160 at the area marked "first portion." The radiating element includes a second portion that returns to the axis 168/dielectric material 160 and again extends along the axis 168 shown by the area marked as "second portion." These two portions, that are along the axis, are longitudinally spaced along the axis as shown” (Remarks, p. 10). Such features are not as specifically recited in the claim as Applicant is describing and pointing to in Fig. 1A. Note the reference drawing and the instant drawing having differences is not sufficient to overcome the prior art of record if those differences are not claimed. The current claim is much broader than argued and displayed and therefore, the prior art figures are not patentably indistinct. Further, as outlined in the prior action and above with regards to the first rejection of claim 1, while the first and second portion of annotated fig. 1A are oriented alongside each other, as broadly claimed, they are still spaced apart (i.e. distributed) and located on the axis of the antenna. A second rejection of claim 1 with a different interpretation of the broad limitation is further outlined above. As shown, the first and second portions are positioned spaced apart and located on the antenna axis (i.e. separated along the axis). If Applicant intends to claim something more in line with what is displayed in the instant Fig. 1A and argued, Examiner encourages Applicant to use more specific language to describe this configuration. Thus, for at least these reasons, the rejection of claim 1 is tenable. 
It is noted Applicant has not provided additional arguments for dependent claims 2-21 and thus the rejections of these claims are tenable for at least the same reasons as claim 1. 
Regarding claims 22 and 23, Applicant argues Chu does not disclose the amended limitations again simply stating “this is simply not shown in US20100121319,” but does not provide any more specific reasoning (Remarks, p. 11; note a similar argument is made for claim 23 also on p. 11). In light of the amendment to claims 22 and 23, the dielectric piece was re-interpreted as a combination of 116 and 160. As outlined above with regards to claim 22, annotated Fig. 1A does display at least a portion of the first end and second end positioned within the dielectric piece. Further, as outlined above with regards to claim 23, annotated Fig. 1A does display a portion of the radiating element through ta distal portion of the dielectric piece that is transverse to the horizontal axis of the device. Thus, for at least these reasons, the rejection of claims 22 and 23 are tenable. 
It is noted Applicant has not provided additional arguments for dependent claim 24 and thus the rejections of this claim is tenable for at least the same reasons as claim 23. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOANNE HOFFMAN can be reached on (303)297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        /JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794